DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ayala Vazquez et al (“Ayala”) (US 8,059,039).  Ayala discloses:

Re Claim 1: An electronic apparatus (Figs 1, 3, 12-18) comprising: 
a housing (16) comprising a first base portion and a second base portion which are conductive respectively (as evidenced by Fig 14; the conductive housing portion, conductive frame 190, comprises a first base portion closest to screw holes 186 and conductive gaskets 164 and a second base portion closest to 194 between screw holes 186 and contacting ground 152), wherein the first base portion and the second base portion are disposed in contact with each other (as evidenced by Fig 14); 
an antenna element (22A);
an antenna ground to which the antenna element is connected (portions of 154 connected to 152 and 164 which are grounded to 190 and the housing); 
an antenna board on which at least the antenna ground is formed (170); 
a gasket (164) which is located between the first base portion (as evidenced by Figs 14, 17) and the antenna ground in a height direction of the housing (as evidenced by Figs 13 and 14), and which is conductive (it is a conductive foam); and 


Re Claim 2: The electronic apparatus of Claim 1, wherein the second base portion (portion of 190 between screw holes 186) projects (as evidenced by Fig 17) from a surface of the housing (188), closer to a surface of the antenna ground (152 and portion of 154 contacted by 164) than the first base portion in the height direction (col 12 lines 53-57 and col 15 lines 23-27; the trace of ground 152 directly contacts the second base portion while the first base portion must contact the ground through conductive foam elements 164).

Re Claim 3: The electronic apparatus of Claim 1, further comprising: 
a cover (42) which is made of a material able to transmit radio waves (plastic), and which covers the antenna board (as evidenced by Fig 17), 
wherein the cover supports the antenna board and is attached to the housing (as evidenced by Fig 17).

Re Claim 4: The electronic apparatus of Claim 1, wherein 


Re Claim 6:  The electronic apparatus of Claim 1, wherein the second base portion (portion of 190 between screws 186 closest to ground 152) is directly connected to the antenna ground (col 12 lines 53-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayala Vazquez et al (“Ayala”) (US 8,059,039) as applied to claim 1 above, and further in view of Ayala et al (“Ayala2”) (US 8,264,412).

Re Claim 5: The disclosures of Ayala have been discussed above. 
Ayala discloses: The electronic apparatus of Claim 1 
Ayala fails to specifically disclose: wherein an insertion hole, into which the fixing member is inserted, is formed on the antenna ground, and 
on the antenna ground, a distance between a portion where a communication cable is connected to the antenna ground and the gasket is shorter than a distance between the portion and the insertion hole.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an insertion hole, into which the fixing member is inserted, is formed on the antenna ground, and on the antenna ground, a distance between a portion where a communication cable is connected to the antenna ground and the gasket is shorter than a distance between the portion and the insertion hole in Ayala, as taught by Ayala2, providing more secure connection for the antenna by providing fixing holes at the opposite ends of the edge of the grounding element leaving space for the conductive gaskets between the fixing holes resulting in the cable being closest to the conductive gaskets as compared to the distance to the fixing holes.
Allowable Subject Matter
Claim 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has re-interpreted the prior art to Ayala ‘039 which changes the grounds of the rejection due to the amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
June 5, 2021

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845